Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanhope et al. (PG Pub. 2011/0010827).
Regarding claims 1, 9, Stanhope et al. teach flame retardant trouser fabric comprising blended weft and warp yarns. Stanhope et al. teach the warp and weft yarns can have different amounts of the same fibers or different fibers or different blends of fibers [0010]. Stanhope et al. further teach a first blended weft yarn and a second blended weft yarn. The yarns comprise a 
Stanhope et al. are silent regarding the fabric being denim. However, given Stanhope et al. teach the fabric is for trousers, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the fabric as denim as is well known in the art.
While there is no disclosure that the fabric is denim as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. denim, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art fabric and further that the prior art structure which is a fabric identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claims 3 and 10-11, The rejection of claim 9 is full incorporated herein by reference. Stanhope et al. teach anti-static fiber is blended in the warp and/or weft [0021]. It would have been obvious to one of ordinary skill in the art at the time of the invention to 
Regarding claim 4, Stanhope et al. teach blending in of anti-static fiber with the warp or weft and as such it would  have been obvious for one of ordinary skill in the art to include antistatic filament with twisted with the second blended weft yarn in order to provide improved anti-static property and arrive at the claimed invention.
Regarding claims 5 and 12, Stanhope et al. are silent regarding the count of the antistatic filament. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed count through routine experimentation. 
Regarding claims 6 and 13, Stanhope et al. teach less than 15% by weight of anti-static fiber and it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed amount of anti-static fiber in the fabric through routine experimentation in order to achieve the desired level of anti-static property. 
Regarding claims 7 and 14, the spun yarn count is 5-60 Ne [0023]. 
Regarding claims 8 and 15, the fabric is finished with softeners, anti-microbial agents, waterproofing agents, water repellents and stain release agents [0046 of PG Pub. 2008/0057807 which is incorporated]. 
Claims 5, 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stanhope et al. (PG Pub. 2011/0010827) in view of Fujiwara et al. (US Patent 3,708,335).
Regarding claims 5 and 12, Stanhope et al. are silent regarding the claimed count of the antistatic fiber. However, Fujiwara et al. teach an antistatic filament of 5-50 denier (5.55-55.55 dtex) in order to provide a filament with adequate strength and flexibility. IT would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed 
Regarding claims 6 and 13, Stanhope et al. teach less than 15% by weight of anti-static fiber and it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed amount of anti-static fiber in the fabric through routine experimentation in order to achieve the desired level of anti-static property. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laycock et al. (PG Pub. 2007/0259583) alone or Laycock et al. (PG Pub. 2007/0259583) in view of Hines et al. (PG Pub. 2013/0216810).
Regarding claim 16, Laycock et al. teach a process for manufacturing a denim fabric known in the art comprising preparing blends for the warp and weft yarns, spinning yarns from the blends, dyeing and sizing the spun yarns, weaving the fabric with a denim weave on an air jet loom, desizing the denim fabric, finishing the denim fabric and sanforizing the denim fabric [0017, 0048 and Figures 1 and 2]. The only difference between Laycock et al. and present claim 16 is the twisting step and the finishing step. As set forth in MPEP 2144, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Regarding the twisting, Laycock et al. are silent regarding this step, however such would have been obvious to one of ordinary skill in the art at the time of the invention as it is known in the art to blend in anti-static fiber in at least one of the warp or weft incorporating the anti-static fiber after spinning via twisting. In the alternative, Hines et al. teach twisting antistatic fiber with at least a portion of the weft during the yarn spinning process in order to impart antistatic properties to the yarn and thus the fabric. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the step of twisting antistatic fiber in the weft . 
Response to Arguments
Applicant argues Stanhope must include modacrylic fibers, cellulosic fiber, inherently FR fibers and non-FR fibers. Applicant also argues Stanhope requires a “good amount” of aramid fibers of 0-80% and FR rayon in the blend based upon the examples of Stanhope. This simply is not the case and is a convenient narrow view of Stanhope. As admitted by Applicant Stanhope teaches 0-80% of aramid fibers, meaning that Stanhope does not require aramid fibers at all as 0% is taught. Stanhope plainly teaches rayon can be included in the blend, but is in no way required. Stanhope is relied upon for all that is taught and is no way limited to a particular embodiment or the examples. It is further noted that although claims 1 and 9 do not recite rayon or aramid fiber, they also do not exclude them either.
Applicant argues Stanhope does not teach the claimed first weft, second weft and warp yarn blends. As set forth in the previous Office Action, the claimed first and second weft yarns are not set forth as having different composition and therefore can be the same yarn composition. Further, the present claims recite “about” before all percentages and the claimed first weft, second weft and warp yarns can be the same composition as well. Moreover, Stanhope teaches the yarns comprise a blend of 20-80% cotton fibers, 0-55% modacrylic fibers, 0-80% inherently FR fibers and 0-15% other nylon fibers [0031]. Example 1 in Stanhope et al. teach 50% FR rayon, 45% Nomex and 5% nylon in the warp and 40% modacrylic, 30% Tencel, 20% para-aramid and 5% nylon in the fill. Example 6 teaches 55% FR rayon, 35% Nomex IIIA and 10% nylon in the warp and 50% FR rayon, 40% para-aramid and 10% nylon in the fill. Although, Stanhope et al. does not directly teach the claimed warp, first weft yarn and second weft. 
Applicant argues the present invention dyeing is done before weaving whereas in Stanhope the processes are reversed. Stanhope is not used to teach the process step of dyeing and dyeing was not claimed in the product claims rejected under Stanhope. 
Applicant argues Stanhope does not teach the claimed denim. Given Stanhope et al. teach the fabric is for trousers, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ the fabric as denim as is well known in the art.
While there is no disclosure that the fabric is denim as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. denim, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art fabric and further that the prior art structure which is a fabric identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Applicant argues Laycock does not teach the process as claimed in claim 16 and that Laycock teaches a process of making a stretch fabric while the present application does not disclose such. It is noted that the process as claimed in the present application is a product by product limitation. 
It is noted that per the interview summary, amending the claims to ”consisting of” language and removing “about” before the percentages would place the claims in condition for allowance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.